                     Case 1:20-cr-01565-JB Document 10 Filed 09/23/20 Page 1 of 2

                                             CLERK’S MINUTE SHEET
                                             (ZOOM VIDEOCONFERENCE)
                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO (AT LAS CRUCES)
                                           Before the Honorable Gregory J. Fouratt
                                                    Arraignment/Detention
Case Number:             CR 20-1565 JB                 UNITED STATES vs. CURTIS
Hearing Date:            9/23/2020                     Time In and Out:                      10:29 – 10:53 a.m. (24 min)
Courtroom Deputy:        C. ALVAREZ                    Digital Recording:                    SIERRA BLANCA
                         FELIX CURTIS
Defendant:                                             Defendant’s Counsel:                  ALONZO PADILLA
AUSA:                    RY ELLISON                    Pretrial/Probation:                   RAMON DIAZ
Interpreter:             N/A

Proceedings
☐     First Appearance by Defendant

☐     Defendant waived appearance at Arraignment

☒     Defendant received a copy of charging document

☒     Defendant questioned re: time to consult with attorney regarding penalties

☒     Defendant waives reading of Indictment

☒     Defendant enters a Not Guilty plea

☒     Motions due by: 10/14/2020
                                                                                             Discovery Order not entered;
                                             ☐
      Parties agree Standing Discovery             Discovery Order previously
☒     Order to be electronically entered           entered
                                                                                        ☐    parties to confer pursuant to Rule
                                                                                             16.1(a) within 14 days
☒     Case assigned to: Judge Browning

☒     Trial will be scheduled by presiding judge                  ☐    Trial currently set

☐     Defendant waives Detention Hearing

Custody Status
☐     Defendant will remain in custody

☒     Defendant released on conditions – see page 2

Other
☐
              Case 1:20-cr-01565-JB Document 10 Filed 09/23/20 Page 2 of 2

Case Number: CR 20-1565 JB                                  Page 2


                                           CONDITIONS OF RELEASE

                                                            ☒   Avoid all contact, directly or indirectly, with any person
☒    Bond set: $10,000 unsecured                                who is or may be a victim or witness in the
                                                                investigation or prosecution, including co-defendants.
☒    Defendant released to the third party custody of:      ☐
     LA PASADA HALFWAY HOUSE in                                 Participate in mental health
     Albuquerque, New Mexico                                    assessment/treatment/counseling as directed.

☐    Defendant must reside with the Third Party             ☒   Defendant must maintain residence at the halfway
     Custodian.                                                 house and comply will all facility rules.
☒    Defendant must not violate federal, state, tribal or   ☒   Not possess a firearm, destructive device, or other
     local law while on release.                                dangerous weapon.
☒    Defendant must cooperate in the collection of a
                                                                Refrain from the use of alcohol, and submit to random
     DNA sample if it is authorized by 42 U.S.C. §          ☒   alcohol screening as directed by Pretrial Services.
     14135a.
☒    Defendant must advise the Court or the Pretrial
                                                                Not use or unlawfully possess a narcotic drug or other
     Services office or supervising officer in writing      ☒   controlled substances, unless prescribed by a licensed
     before making any change of residence or
                                                                medical practitioner.
     telephone number.
                                                                Submit to random drug screening as directed by Pretrial
     Defendant must appear in court as required and,
☒                                                           ☒   Services and not obstruct, attempt to obstruct, or tamper
     if convicted, must surrender as directed to serve a
                                                                with the efficiency and accuracy of prohibited substance
     sentence that the Court may impose.
                                                                screening or testing.
☒    Defendant must sign an Appearance Bond, if             ☒   Participate in a program of substance abuse treatment
     ordered.                                                   as directed by Pretrial Services.
                                                            ☐   Participate in the location monitoring program as
                                                                directed by pretrial services and comply with all of the
                                                                program requirements and instructions, employing the
                                                                following technology and component:
                                                                Technology: Radio Frequency (RF)
☒    Report to Pretrial Services for supervision, as
                                                                              Active Global Positioning System (GPS)
     directed.
                                                                Component: Curfew (hours: 18:00-06:00)
                                                                              Home Detention
                                                                              Home Incarceration
                                                                Defendant must pay all or part of the cost of the
                                                                program based on ability to pay.
                                                                Report as soon as possible, to Pretrial Services, every
     Continue or actively seek employment and/or
☒                                                           ☒   contact with law enforcement personnel, including
     enroll in a GED program.
                                                                arrests, questioning, or traffic stops.
☒    Not obtain a passport other international travel       ☐   Refrain from the use and possession of synthetic
     documents.                                                 cannabinoids or legally sold designer drugs.
     Travel restricted to county of residence, with             Other: Due to the Covid 19 pandemic, La Pasada is
☒    direct travel to Las Cruces, NM for court hearings     ☒   requiring defendants remain in custody for 20 days in
     and meet with attorney; Pretrial is authorized to          order to address any possible symptoms, prior to being
     expand travel; No travel to Mexico.                        released to the hallway house.
